Title: To James Madison from Jonathan Williams, 1 December 1805
From: Williams, Jonathan
To: Madison, James


          
            Sir,
            West-Point, December 1 1805.
          
          with a view to collect and preserve the Military Science, which must still exist among the Veterans of our Revolutionary Contest, and those of our Fellow-Citizens, who may have gathered Scientific Fruits in the course of their Travels, the Corps of Engineers have, under the Auspices of the President of the United States, commenced an Institution for the purpose of establishing and perpetuating a Repository so evidently beneficial to our Country.
          As soon as the Constitution of the United States Military Philosophical Society was formed, the Plan was submitted to the Chief Magistrate of the Union, who not only honored it with his approbation, but authorized the Society to consider the President of the United States as their perpetual Patron.
          The Corps of Engineers feel assured, Sir, that, however feeble this attempt may appear, in the infant state of their own Institution, you will, notwithstanding, take plea sure in granting the aid of your instructive Communications.
          The Military Academy of the United States is the permanent place of meeting of the Society, and on the fourth of November you were elected one of its Members. I am, with respect, Sir, Your obedient servant,
          
            Jon WilliamsPresident, U. S. M. P. S.
          
        